Title: To Thomas Jefferson from Thomas G. Watkins, 24 August 1823
From: Watkins, Thomas G.
To: Jefferson, Thomas


Dear Sir,
Aug 24, 1823
I send for the object mentioned to you, two horses, Doublehead & Rapid—Doublehead is sure any where placed—if his plight & appearance will do—the rest may be relied on without trial—If prefered in other respects, Rapid may be tried under the postillion before, or he may do the off before.My letters from Tennessee so far, give the best results of the late election—In the district where the most violent push has been made against him—Colo. Williams’ (Crawfords frd) brother has been elected Senator to the state legislature, by a majority of 236 over the Jackson candidate & two antiJackson delegates to the house of Representatives, by nearly equal majorities—& in that congressional district Genl Cocke is reelected without opposition—he is open & downright for Mr Crawford—no other counties heard from—The election of Mr Williams (brother of the Colo) to the state senate is all important to the Colo’. election for the U.S. Senate—Mr Williams’ opponent the Jackson candidate is bro’ in law to Genl Gaines—so his memorial did not take—A member of Congress of much —writes from Pennsylvania august 15th 23— “Those here who consult feeling and not judgment are for Jackson & some say—the majority of this state are that way—I don’t think so—this state will be for Adams for Calhoun—& no personal influence can change this—but nevertheless if Mr Crawford is nominated in Caucus I believe Pa: will support him” the Gentleman who writes this is not now for Mr Cd but says he himself has no objection to or prejudice against him.There must be a Caucus or all will be confusion among the Republicans—& even in the house of representatives—I do not think if Mr Clays friends choose to hold out—that an election will easily be affected.Most respectfully & sincerely yr friend & obdt ServtTh G Watkins“Mr Shulze the democratic candidate for Governor will be elected in Pa: October next by a majority, over the mixed candidate Gregg, of at least 15.000 votes”—says the same letter from Pa:W.